Case 0:17-cv-62347-PMH Document 98 Entered on FLSD Docket 02/28/2019 Page 1 of 5



                             UN ITED STA TES D ISTRICT COU RT
                             SOU THERN D ISTRICT OF FLO RIDA

                                  C ase N o.: 17-62347-Civ-H UN T

  DON NIE CH IKEZIE LEUN G TAT,

               Plaintiff,



  GARY AM UN DSON ,individually,and
  GREGORY TONY,asSHERIFF of
  BROW A RD COUN TY ,Florida,

               Defendants.
                                             /

                      SPE CIAL IN TER RO G A TO R IES T O TH E JUR Y

 D o you find from a preponderance ofthe evidence:

                                   FED ER AL LA W C LA IM S

               ThatGary A m undson intentionally com m itted acts thatviolated Donnie Leung

  Tat'srightto protected speech in theabsenceofprobable cause undertheFirstAmendm ent?
                              A                          m Z
                                  nswerYesorNo          t -D
        2.     That G ary A m undson intentionally com m itted acts that violated Donnie Leung

  Tat'srightto befree from arrestin theabsenceofprobablecauseunderthe Fourth Am endm ent?
                                                             A
                             A nswer YesorN o

 Ifyouranswerto Questions# 1AND 2areç$NO,''thisendsyourdeliberationsastotheFederal
 Law claim s,and you should proceed to the State Law claim s below starting on Page 3.


 IfyouranswertoQuestion# 1OR 2wastCYES,''pleaseanswerQuestion#3.
Case 0:17-cv-62347-PMH Document 98 Entered on FLSD Docket 02/28/2019 Page 2 of 5




         3.     ThatGaryAmundson'scondud causedDonnieLeungTat'sinjuries?
                               AnswerYesorNo          /
  lfyouranswerisç1No,''thisendsyourdeliberationsastothe FederalLaw claim s, and you should

  proceed to the State Law claim sbelow starting on Page 3. If your answ er is ttYes,''please go to

  the nextquestion.


         4a.    ThatDonnieLeung Tatshould be awarded compensatory dam agesagainstGary

  Amundson forviolating DolmieLeung Tat'sFederalconstitutionalrights?

                               A nsw er YesorN o                                                   ;
                                                                                                  ..
                                                                                              <
                                                                                              .


                               lfyouransweris'CYES''inwhatamount?$ /
                                                      ,
                                                                                      & 0
                               --   OR -

         4b.    ThatD onnie Leung Tatshould be aw arded nom inaldam ages againstG ary

  A m undson forviolating D orm ie Leung Tat's Federalconstitutionalrights?


                               Answervesorxo f)C')

                               lfyouransweristiYES,''in whatamount? $


         5.     Thatpunitivedam agesshould be assessed againstGary Am undson forviolating

  DonnieLeung Tat'sFederalcivilconstitutionalrights?

                               Answervesorxo              C.-
                                                            f>
                               Ifyouransweris'vEs,,'inwhatamount?$ 5.X
Case 0:17-cv-62347-PMH Document 98 Entered on FLSD Docket 02/28/2019 Page 3 of 5



                                   STATE LAW CLAIM S

         6.    ThatGary Am undson comm itted actsthatviolated Donnie Leung Tat'srightto be

  freefrom arrestin theabsenceofprobablecauseunderFlorida law?

                             Answervesorxo          ;
  lfyouranswertoQuestion# 6istûNO,''thisendsyourdeliberation,andyourforeperson should
  sign and datethe lastpageofthisverdictfonn.


  Ifyouranswerto Question#6isCIYES,''gotothenextquestion.

               ThatGaryAmundson'sconductcausedDonnieLeungTat'sinjuries?
                             AnswerYesorNo i b
  lfyouranswertoQuestion# 7is%1NO,''thisendsyourdeliberations,andyourforepersonshould
  sign and datethelastpageofthisverdid form .


  lfyouranswertoQuestion#7isCIYES,''pleasegotothenextquestion.

        8a.    ThatDonnie Letm g Tatshould be awarded compensatory damages againstGary

  Am undson forviolating DormieLeung Tat'srightto befreefrom arrestunderStateLaw ?


                             AnswerYesorNo                                           &g
                            IfyouransweristIYES,''inwhatamount. / /c/ N

                            --   OR -




                                                3
Case 0:17-cv-62347-PMH Document 98 Entered on FLSD Docket 02/28/2019 Page 4 of 5



          8b.   That Dolmie Leung Tat should be awarded nom inal dam ages against Gary

  Amundson forviolating Dormie Leung Tat'srightto be free from arrestunderState Law?


                       Answervesorxo (-
                                      1&
                       IfyouranswerisItYES,''in whatamount?$


          9.    Do you find by apreponderance oftheevidencethatGregory Tony, asSheriffof

  Broward County,Florida isentitled to sovereign im munity forthearrestofDolm ie LeungTatby

  G ary Am undson?

                            Answervesorxo                  <)C-'
                                                             -
                                                                 '




  IfyouranswertoQuestion#9is1'NO,''donotanswerQuestion# 10. Pleaseproceed directly to
  Question# 11.
  Ifyouranswerto Question#9is ûtYES,''gotoQuestion# 10.
          l0.   Thatpunitive dam ages should be assessed againstGary Am undson forviolating

  Dormie Leung Tat'srightto be free from arrestin the absence ofprobable cause underFlorida
                                                   T
  law ?                                                .



                              A nswerYesorN o

                              lfyouranswerisV'YES ''in whatam ount? $
                ThatGary A m undson com m itted actsthatviolated D onnie Leung Tat's right,

 withoutprobablecause,tobe freefrom maliciousprosecution underFlorida law?

                              Answervesorxo                 f).
 lfyouranswerto Questions # 11 is çûN O,''this ends your deliberations,and your foreperson
 should sign and date the lastpage ofthisverdictform .
Case 0:17-cv-62347-PMH Document 98 Entered on FLSD Docket 02/28/2019 Page 5 of 5



  IfyouranswertoQuestions# 11isCIYES,''pleasegotothenextquestion         .




          12. ThatGaryAmundson'sconductcaused DonnieLeungTat'sinjuries?
                                 Answ erY es orN o

  lfyouranswertoQuestion # 12 isçi
                                 N O,''thisendsyourdeliberations, and yourforeperson
  should sign and datethelastpageofthisverdictfonn.


  lfyouranswertoQuestion# 12isSCYES,''pleasegotothenextquestion.
                  ThatDonnieLeungTatshould beawarded compensatory dam agesagainstGary

  Amundson forviolating DonnieLeung Tat'srightto befree from m aliciousprosecution under

  Florida law ?


                                 A nsw er Yes orN o

                                 lfyouranswerisStYES>''in whatam ount?

         14.          Thatpunitivedam agesshould be assessed againstGary Am undson forviolating

  DormieLeung Tat'srightto be freefrom m aliciousprosecution underFloridalaw?

                                 A nswer YesorN o

                                 Ifyouranswerist'YES>''in whatam ount?$
             RAv w F,
                    /A;,1,.


         F reperson>sSi nature


         Date
                  ô        /7


                                                 5
